Citation Nr: 0729447	
Decision Date: 09/19/07    Archive Date: 10/01/07

DOCKET NO.  05-19 411	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Boise Idaho


THE ISSUE

Entitlement to unreimbursed medical expenses for treatment 
received at St. Alphonsus Regional Medical Center from 
August 6, 2004 to August 10, 2004.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel




INTRODUCTION

The veteran served on active duty from August 1966 to 
August 1974.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a December 2004 decision of 
the Boise, Idaho, VA Medical Center.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran and his representative contend, in essence, that 
reimbursement for treatment received from August 6, 2004 to 
August10, 2004, at St. Alphonsus Regional Medical Center is 
warranted.  

A review of the record reveals that in April 2005, attached 
to the veteran's substantive appeal, was a request for a 
videoconference hearing.  The veteran's representative again 
raised the issue of a videoconference hearing in the May 2007 
Appellant's Brief.  The veteran is entitled to such a 
hearing.  38 C.F.R. § 20.700 (a).  

In an effort to give the veteran every opportunity to pursue 
his claim, he should be provided an opportunity to testify at 
a videoconference hearing on his behalf.  See 38 C.F.R. 
§ 20.700 (e).  

Additionally, the Board notes that in January 2005, the 
veteran stated that he wanted a hearing with the local VARO.  
He was not scheduled for a hearing by the agency of original 
jurisdiction (AOJ).  Prior to the scheduling for a 
videoconference hearing, the veteran should be scheduled for 
a local hearing before the AOJ.  



Accordingly, this case is REMANDED to the RO for the 
following action: 

1.  Schedule the veteran for a local 
hearing before the AOJ.  If the veteran 
indicates that he no longer wants a local 
hearing before the AOJ this should be 
documented in the claims file.  If a 
local hearing is conducted and the claim 
is not granted issue a supplemental 
statement of the case and give the 
veteran and his representative an 
opportunity to respond.

2.  Schedule a videoconference hearing 
for the veteran.  He should be notified 
of the date and time of the hearing in 
accordance with 38 C.F.R. § 20.704(b).  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

